Citation Nr: 1120903	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965.  The Veteran also had subsequent service in the United States Naval Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision, which denied a claim for service connection for erectile dysfunction.

In February 2011, a videoconference hearing was held before the undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that additional VA medical records were associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  However, as this issue is being remanded for further development, the Board finds no prejudice to the Veteran in proceeding with the claim, as below. 

The Board notes that the Veteran indicated at the February 2011 hearing that he wished to file a claim for service connection for a heart condition.  As such, the issue of entitlement to service connection for a heart condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.  

Specifically, the Veteran has asserted that he developed erectile dysfunction as a result of his service-connected PTSD or as a result of medications that he has been prescribed.  The Veteran has also asserted that psychiatric medications that he was prescribed caused increased blood pressure, which in turn required high blood pressure medication that contributed to his erectile dysfunction. 

The Board notes that the Veteran indicated in his May 2008 notice of disagreement (NOD) that he was concerned that all of his medical records were not considered by the RO in the April 2008 rating decision.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).

In this instance, the claims file contains some VA medical records.  However, it does not appear that records have been requested from all VA facilities for all periods of time that the Veteran has indicated he has been treated.  Specifically, the Veteran indicated at the February 2011 hearing that he sought treatment from a VA facility in Oklahoma City, Oklahoma, from 1992 to 1999 and from a VA facility in Topeka, Kansas, in 1993.  He asserted that he then began receiving treatment at VA facilities in Dallas and Bonham, Texas, as of 1999.  In his October 2007 claim, the Veteran indicated that he was prescribed Vardenafil from a doctor at a VA facility in Konawa, Oklahoma.  In February 2009, the Veteran submitted VA medical records from 1993 to 2000.  Some of these records were from the Oklahoma City VA Medical Center (VAMC) and some were from VA North Texas Health Care System.

As the Veteran has expressed a concern that not all relevant VA medical records have been associated with the claims file, and, based on the records that the Veteran submitted in February 2009, it appears that not all relevant VA medical records have been obtained by VA, the Board finds that this issue must be remanded in order to request all VA treatment records to which the Veteran has referred.  Specifically, treatment records from 1993 from a VA facility in Topeka, Kansas, should be obtained, as well as treatment records from VA facilities in Oklahoma City and Konawa, Oklahoma, from 1992 to the present.  Additionally, treatment records from VA facilities in Dallas and Bonham, Texas, from 1999 to the present should be obtained.

Furthermore, the Board notes that the Veteran indicated in his May 2008 NOD that some of his records are filed under a different claims file number.  Upon remand, the RO should ensure that any records, medical or otherwise, filed under the claims file number indicated in the May 2008 NOD are associated with the claims file currently being used to evaluate the Veteran's claim.  

Finally, the Board notes that the Veteran underwent a VA examination with regard to this claim in March 2008.  The examiner indicated that he did not have the claims file available for review but that he reviewed the Veteran's medical records in the computer.  The Board notes that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, as the examiner did not have access to the claims file, and, based on the VA treatment records that the Veteran submitted, it appears that some of the records that the Veteran believes to be pertinent to his claim were handwritten records not in the computer, the Board finds that the Veteran should be provided a new VA examination to determine whether he has erectile dysfunction that was caused or aggravated by his active duty service or a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all available VA treatment records relating to the issue on appeal that have not yet been associated with the claims file.  Specifically, the following records should be obtained: (1) treatment records from 1993 from a VA facility in Topeka, Kansas; (2) treatment records from VA facilities in Oklahoma City and Konawa, Oklahoma, from 1992 to the present; and (3) treatment records from VA facilities in Dallas and Bonham, Texas, from 1999 to the present.  

2. Ensure that any records, medical or otherwise, filed under the claims file number indicated in the May 2008 NOD are associated with the claims file currently being used to evaluate this claim.

3. After any outstanding records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed erectile dysfunction.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed erectile dysfunction.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has erectile dysfunction.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's erectile dysfunction was incurred in or aggravated by a disease or injury in service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by a service-connected disability, to specifically include his service-connected PTSD.  In rendering any opinions, the examiner should specifically consider the effects of any of the medications the Veteran has been prescribed on his claimed erectile dysfunction.
      
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



